In an action, inter alia, to recover damages for unfair competition, the defendant Austin Nichols & Co., Inc., appeals from so much of an order of the Supreme Court, Westchester County (Burrows, J.), entered June 20, 1989, as denied its motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Assuming the factual allegations of the complaint to be true for the purposes of this motion (see, 219 Broadway Corp. v Alexander’s, Inc., 46 NY2d 506; Kushner v King, 126 AD2d 466), and being mindful of the liberal construction to be afforded pleadings (see, CPLR 3026), we conclude that the Supreme Court acted properly in denying the motion to dismiss the complaint for failure to state a cause of action (see, Maison Lazard Et Compagnie v Manfra, Tordella & Brooks, 585 F Supp 1286; Electrolux Corp. v Val-Worth, Inc., 6 NY2d 556; Metropolitan Opera Assn. v Wagner-Nichols Recorder Corp., 199 Misc 786, affd 279 App Div 632).
We have considered the appellant’s remaining contention and find it to be without merit. Sullivan, J. P., Harwood, Miller and O’Brien, JJ., concur.